McGrath, C. J.
(dissenting). The question involved in this case is of such vital moment that I cannot concur in the opinion of the majority, although my views may seem to conflict with cases in this Court involving a similar question. The vice of a doctrine becomes more apparent as its application is carried beyond the exigencies of the case which caused its evolution in the first instance. The doctrine was first announced by this Court in People v. Mahaney, 13 Mich. 481. The objections raised to the act in that case were (1) that the proposition to give the act immediate effect did not receive the necessary two-thirds vote; (2) that a subsequent act continued the respondent in office; (3) that the act violated section 20, art. 4, of the Constitution; (4) that it violated section 25, art. 4, of the Constitution; (5) that under the act there was no limit to the exactions of the board, whereas section 13, art. 15, of the Constitution required the Legislature to restrict the powers of taxation in cities; and (6) that the act violated the principle of no taxation without representation. The Court,, after discussing the other objections raised, say:
“Besides the specific objections made to the act as opposed to the provisions of the Constitution, the counsel for respondent attacks it on general principles, and, especially, because violating fundamental principles of our system that governments exist by the consent of the governed, and that taxation and representation go together. The taxation, under the act, it is said, is really in the hands of a police board, — a body in the choice of which the people of Detroit have no voice. * * * It cannot, therefore, be said that the maxims referred to have been entirely disregarded by the Legislature in *137the passage of this act. But as counsel does not claim that, in so far as they have been departed from, the Constitution has been violated, we cannot, with propriety, be asked to declare the act void on any such general objection. An unbroken series of decisions in this State has settled the rule of law that, before we can declare an act of the Legislature invalid, its provisions must be-found to conflict with the Constitution.”
Section 14, art. 15, of the Constitution was not referred to in the brief of counsel, nor was it alluded to in the-opinion. Counsel did not claim that this section had been violated, and the Court expressly refrained from discussing a provision of the Constitution not pointed out or relied upon.
In People v. Reilly, 53 Mich. 260, a challenge was made to the array of jurors in a criminal case, upon the ground that they were selected by persons appointed by the Governor. Mr. Justice Sherwood, referring to this section,, says:
“The commissioners appointed by the Governor are not ‘judicial officers,’ in the sense in which those words are used in this section; and, if they were, they are not city or village officers, but county appointees, and are therefore not within the provisions of the section referred to. The defendant, under the operation of the law, is in no way deprived of his common-law jury, nor of any of its essential incidents. The mode and manner of' selecting the jury has always been a subject of statutory regulation; and so long as the mode adopted requires, good and lawful men of the vicinage of defendant, to be taken from the body of the county, the respondent has no cause for complaint on constitutional grounds, and this is secured by the statute complained of.”
Justices Champlin and Coolex concurred in the result reached, and Mr. Justice Campbell writes an opinion favoring the reversal of the judgment on other grounds.
In People v. Hurlbut, 24 Mich. 44, however, the Court was brought face to face with section 14, art. 15, of the-Constitution, and it seems to me that the construction and effect given to that provision is utterly irreconcilable-*138with the doctrine of the Mahaney case. Mr. Justice Christiancy, in that case, does not refer to the doctrine of People v. Mahaney, hut, in discussing the provision in question here, he refers to the use of the word “elected,” “in reference to the local organization of counties, towns, and districts,” and says that, “cities and villages being-local organizations for like governmental purposes,” it is difficult to resist the conclusion that an election by the electors of such localities was intended.. Referring then to the question as to appointments under the same provision, he says:
.“But when we recur to the history of the country, and consider the nature of our institutions, and of the government provided for by this Constitution, the vital importance which in all the states has so long been attached to local municipal governments by the people of such localities, and their rights of self-government, as well as the general sentiment of hostility to everything in the nature of control by a distant central power in the mere administration of such local affairs, and ask ourselves the question whether it was probably the intention of the convention in framing, or the people in adopting, the Constitution, to vest in the Legislature the appointment of all local officers, or to authorize them to vest it eisewhere than in some of the authorities of such municipalities, and to be exercised without the consent, and even in defiance of the wishes, of the proper officers, who would be accountable rather to the central power than to the people over whose interests they are to preside, thus depriving the people of such localities of the most essential benefits of self-government enjoyed by other political divisions of the State, — when we take ail these matters into consideration, the conclusion becomes very strong that nothing- of this kind could have been intended by the provision. And this conviction becomes stronger when we consider the fact that this Constitution went far in advance of the old one, in giving power to the people which had formerly been exercised by the executive, and in vesting, or authorizing the Legislature to vest, in municipal organizations a further power of local legislation than had before been given to them. We cannot, therefore, suppose it was intended to deprive cities and villages of the like benefit of the principle of *139local self-government enjoyed by other political divisions of the State. The convention must be supposed to have recognized, to some extent, existing things, and to have had reference to cities and villages with substantially such organizations, or upon such principles of self-government, as had generally become customary.”
Chief Justice Campbell says:
“Our Constitution cannot be understood or carried out at all, except on the theory of local self-government, and the intention to preserve it is quite apparent. In every case where provision is made by the Constitution itself for local officers, they are selected by local action. All counties, towns, and school-districts are made to depend upon it. All elections are required to be in local divisions where electors reside. Cities are represented' in the board of supervisors, and it is quite possible for their members to outnumber the rest. It certainly cannot be that the State can control those bodies by sending its own agents there, and it cannot be possible that it was contemplated that any members of that board should be selected by a different mode of election or appointment from the rest. Cities may become counties, and surely there can be no county without popular institutions. Cities have been judicially declared to come within the denomination of Townships/ so far as to be entitled to library money; and, unless they are made to include school-districts, they need not be compelled to have free schools. No one would venture to assume that the Constitution was designed to leave them in such a position. It is impossible to read that document without finding the plainest evidence that every part of the State is to be under some system of localized authority emanating from the people. This is no mere political theory, but appears in the Constitution as the foundation of all our polity. There is no middle ground. ■ A city has no constitutional safeguards for its people, or it has the right to have all its officers appointed at home. Unless this power is exclusive, the State may manage all city affairs by its own functionaries. The only reasonable meaning of the constitutional clause in question is that, when the Legislature has designated the time and manner of appointment or election, the local authority shall fill the office's as so ordained.”
*140Mr. Justice Cooley, in the same case, says:
“The question, broadly and nakedly stated, can be nothing short of this: Whether local self-government in this State is or is not a mere privilege conceded by the Legislature m its discretion, and which may be withdrawn at any time at pleasure.”
He then says:
“I can conceive of no argument in support of the legislative authority which will stop short of this plenary and sovereign right.”
He then proceeds to the discussion of certain maxims, of government relating to the creation and endowment of municipal bodies, their control, regulation, and abolishment, remarking, however, that—
“Such maxims of government are very seldom true in anything more than a general sense. They never are, and never can be, literally accepted in practice. Our Constitution assumes the existence of counties and townships, and evidently contemplates that the State shall continue to be subdivided as it has hitherto been. * * * It names certain officers which are to be chosen for these subdivisions, and confers upon the people the right to choose them.”
Then, after discussing the amplitude of legislative power in the absence of restrictions, he says:
“The doctrine that, within any general grant of legislative power by the Constitution, there can be found authority thus to take from the people the management of their local concerns, and the choice, directly or indirectly, of their local officers, if practically asserted, would be somewhat startling to our people. * * *
“The State may mould local institutions according to> its views of policy or expediency, but local government is matter of absolute right, and the State cannot take it away. It would be the boldest mockery to speak of a. city as possessing municipal liberty where the State not only shaped its government, but, at discretion, sent in its own agents to administer it, or to call that system one of constitutional freedom under which it should be equally admissible to allow the people full control irt *141their local affairs, or no control at all. What I say here is with the utmost respect and deference to the legislative department, even though the task I am called upon to perform is to give reasons why a blow aimed at the foundation of our structure of liberty should be warded •off. Nevertheless, when the State reaches out, and draws to itself and appropriates the powers which, from time immemorial, have been locally possessed and exercised, and introduces into its legislation the centralizing ideas of continental Europe, under which.despotism, whether, of monarch or commune, alone has flourished, we seem forced back upon, and compelled to take up and defend, the plainest and most primary axioms of free government, as if, even in Anglician liberty, which has been gained step by step through extorted charters and bills of rights, the punishment of kings and the overthrow of dynasties, nothing was settled and nothing established.
“But I think that, so far as is important to a decision of the case before us, there is an express recognition of the right of local authority by the Constitution. That instrument provides (art. 15, § 14) that ‘judicial officers of cities and villages shall be elected, and all other officers shall be elected or appointed, at such time and in such manner as the Legislature may direct.’ It is conceded that all elections must, under this section, be by the electors of the municipality. But it is to be observed that there is no express declaration to that effect to be found in t he Constitution; and it may well be asked what there is to localize the elections any more than the appointments. The answer must be that in examining the whole instrument a general intent is found pervading it, which clearly indicates that these elections are to be by the local voters, and not by the Legislature, or by the people of a larger territory than that immediately concerned. I think, also, that, when the Constitution is examined in the light of previous and contemporaneous history, the like general intent requires, in language equally clear and imperative, that the choice of the other corporate officers shall be made in some form, either directly or indirectly, by the corporators themselves.’’
In Allor v. Board of Auditors, 43 Mich. 76, it was held that under our Constitution there cannot be any such thing as a municipal government which is not managed *142by popular representatives and agencies delaying their authority from the inhabitants; that there can be ho complete city corporation without means of enforcing such regulations as are necessary for the peace and good order of the community; that constables are local peace officers; that no legislation would be valid which retained the names, but destroyed the powers, of such officers; that, while there is an undoubted power to vary the duties of such officers, their duties could not be so changed as to practically change the office; that, when officers are named in the Constitution, they are named as having a known legal character; that the Metropolitan police force of Detroit, so far as lawfully constituted, is merely an additional force of constables and watchmen appointed by the State for certain limited purposes, and it cannot supersede the local peace officers for all common-law purposes.
In Attorney General v. Detroit Common Council, 58 Mich. 216, where the Legislature undertook to create a board of commissioners of registration and election for the city of Detroit, it is said:
“It is also well settled that our State polity recognizes and perpetuates local government through various classes of municipal bodies, whose essential character must be respected, as fixed by usage and recognition when the Constitution was adopted; and any legislation, for any purpose, which disregards any of the fundamental and essential requisites of such bodies, has always been regarded as invalid and unconstitutional/':’
In Wilcox v. Paddock, 65 Mich. 23, an act had been passed for the improvement of Maple river, in Clinton and Gratiot counties. It provided for the appointment by the probate court of Gratiot county of a commissioner, whose duty it was to examine the line of the proposed work, and if,- in his opinion, it was necessary, and for the good of the public health, he should proceed with the work, and assess the cost thereof in excess of the appropriation upon the property benefited, and upon *143any township, city, or village, by reason of the benefit to the public health thereof. In that case it is said:
“The whole theory of the Constitution, and of our State polity, before and since its adoption, looks to the imposition of local taxes for local purposes by local officers. By this act they are to be levied and expended by a person not a resident of - the township or the county of which the persons assessed are inhabitants, and in which the work is done from which the benefits authorizing the taxes are presumed to arise. The authority of the commissioner, who is made the taxing officer, is derived from a court whose jurisdiction is foreign to, and independent- of, the county of Clinton; and the board of review which makes such assessment a finality is composed of four members out of five as completely beyond the reach of the people taxed as if they lived in another state. .The people of Essex, in Clinton county, therefore, by this act, are taxed by officers in whose election they have no voice, and whom they have no power to replace by others of their own choosing. This cannot be done.”
■ In Board of Metropolitan Police v. Board of Auditors,-08 Mich. 570, it was held that the attempted extension of the powers of the police board to police certain townships adjacent to the city of Detroit was illegal. Again 'it is said by the Court that under our system we can have no governments, general or special, that do not immediately represent a popular constituency, and no properly called governmental power can be lodged anywhere else, and that the people cannot be subjected to any delegated powers of government not exercised by their own representatives. In referring to People v. Mahaney, the Court say that the act under consideration in that case was held sufficient to replace a city marshal by the officers substituted.
I am aware that in the Hurlbut case, and in some others, an attempt has been made to distinguish the Mahaney case. The basis for the distinction is that the Mahaney case related to a police force; that local municipalities have a two-fold character, the one public, and *144the other private; and that in the matter of public order the State has a special interest, and the police force must be regarded as an agency of the State, rather than -of the city. It does seem to me that in the discussion of the Mahaney case there has been an unwarranted .limitation as to the force and effect of the constitutional provisions relating to local self-government, and that the invocation of an implied power to sustain a legislative act which undertakes, in violation of constitutional guaranties, to thrust upon a local municipality officers in the selection of whom the inhabitants of that locality have no choice, and make such officers a part of the permanent system of local government, is indefensible. The question involved is not whether the State may not provide for a State militia. It is not whether the State does not possess certain police powers, or whether it may not exercise those powers. The power to appoint a State board of health, or an oil inspector, with his deputies, is not brought in question. Nor is it contended that the preservation of public order or of public health is not a matter of State concern. The board of health of the city of Detroit is a local board created primarily, at least, in the interest of the locality, — existing because of the existence of the local entity. The question is whether these local officers may be appointed by the State, simply because the board exercises a function in which the State is incidentally interested. It seems to me very clear that it is the exercise of governmental functions by officers selected by the inhabitants of the municipality that is guaranteed by the Constitution to the local entity, and this without reference to whether the functions relate to matters purely local in character, or matters in which the public at large may have an incidental interest. Local ordinances are, as a rule, closely related to general laws. To attempt to confine the doctrine of the Hurlbut case to such functionaries as are the mere care-takers of municipal property is a narrow view to *145take of the principle of local self-government. In that case, Mr. Justice Cooley, at page 106, says:
“What is constitutional freedom? Has the administration of equal laws by magistrates freely chosen no necessary place in it? Constitutional freedom certainly does not consist in exemption from governmental interference in the citizen’s private affairs; in his being unmolested in his family, suffered to buy, sell, and enjoy property, and generally to seek happiness in his own way. All this might be permitted by the most arbitrary ruler, even though he allowed his subjects no degree of political liberty. The government of an oligarchy may be as just, as regardful of private rights, and as little burdensome as any other; but, if it were sought to establish such a government over our cities by law, it would hardly do to call upon a protesting people to show where in the Constitution the power to establish it was prohibited. It would be necessary, on the other hand, to point out to them where, and by what unguarded words, the power had been conferred. Some things are too plain to be written. If this charter of State government which we call a ‘Constitution’ were all there was of constitutional command; if the usages, the customs, the maxims, that have sprung from the habits of life, modes of thought, methods of trying facts by the neighborhood, and mutual responsibility in neighborhood interests, the precepts which have come from the revolutions which overturned tyrannies, the sentiments of manly independence and self-control which impelled our ancestors to summon the local community to redress local evils, instead of relying upon king or ’egislature at a distance to do so, — if a recognition of all these were to be stricken from the body of our constitutional law, a lifeless skeleton might remain. But the living spirit; that which gives it force and attraction, which makes it valuable, and draws to it the affections of the people; that which distinguishes it from the numberless constitutions, so called, which in Europe have been set up and thrown •down within the last hundred years, many of which, in their expressions, have seemed equally fair, and to pos-sess equal promise, with ours, and have only been waniing in the support and vitality which these alone can give, —this living and breathing spirit which supplies the *146interpretation of the words of the written charter would be utterly lost and gone.”
It may as well be asked, what is the theory of local self-government? Is it the mere privilege of providing water, light, and fire protection, and of paying for and owning the plant? Our Constitution not only secures to townships and counties the right of selection of the officers of those municipalities, but also the right to insist that those functionaries shall not be shorn of their functions; and this notwithstanding the fact that the list includes officers who have been termed “State officers,” and others whose functions embrace matters of general as well,as of local concern. These officers include the circuit judges, probate judges, justices of the peace, prosecuting attorneys, sheriffs, school inspectors, highway commissioners, and constables, all charged with important functions, including the administration of law, the arrest and prosecution for crime, and the preservation of order. It is not so much the officer, as the exercise of the function that is guaranteed to the locality. In Robertson v. Baxter, 57 Mich. 127, it was held that the essential qualities of townships are fixed by recognition in the Constitution, and cannot be changed, and that public burdens cannot be laid, under the Constitution, except by persons chosen by the community in which the work'is to be done. In Hubbard v. Township Board of Springwells, 25 Mich. 153, by Act No. 414, Laws of 1871, the Governor had been empowered to appoint commissioners to improve a highway; but the Court held that the powers of commissioners and overseers of highways were subject to legislative modification, but that no Legislature could abolish the offices, or take away all their functions. The difficulty that attended the determination of the Allor case, supra, was not that officers known by another name had undertaken to discharge the functions, but that the attempt had been made by the police officers, who had not been chosen by-*147the locality. There has not been for many years, in the city of Detroit, an officer known as a “supervisor,” “commissioner of highways,” or “overseer of highways;” but the functions of such officers have been discharged by other officers, and no one has ever questioned the right of substitution, or charged that the Constitution has been violated. A health board is, under our statutes, an organic incident of every township, city, or village in the State. In the Mahaney case it was held that the police officers were State officers, yet in the Allor case, supra, it was held that they could not supplant the constabulary; and in Board of Metropolitan Police v. Board of Auditors, supra, it was held that these officers could not police territory adjacent to the city of Detroit, and that the people of such territory could not be subjected to any delegated governmental powers not exercised by their own representatives. Why not, if the people of the city of Detroit can be so subjected? Constables and sheriffs are charged with the preservation of order, yet. in respect of the mode of their selection, the Constitution makes no distinction between these officers and township clerks or registers of deeds. The Legislature is authorized to organize counties as well as cities and villages, and boards of supervisors are empowered to organize townships. When organized, each derives its powers, as to the selection of its officers, from the Constitution, and not from the Legislature or the board of supervisors.
Section 14, art. 15, expressly provides that “judicial officers of cities and villages shall be elected, and all other officers shall be elected or appointed, at such time and in such manner as the Legislature may direct.” By this provision the constitutional guaranties accorded to townships and counties, respecting the matter of local self-government, are extended to cities and villages. It seems to me very clear that the theory of the Constitution is to organize these local subdivisions as constituent governmental entities, to invest them with the *148largest measure of function and responsibility, to bring representatives and constituency into close relations, and thus secure to the officer the largest measure of moral support in the discharge of his duties, and to the locality, being the most directly interested, and having the best means of information, the right of selection and rejection. I am aware that officers may become derelici in the performance of their duties, but under the Constitution the Legislature may provide for the removal of any officer elected by a county, township, or school-district, and there is no doubt of the power to provide for the removal by the Governor of any officer of any municipality in the discharge of whose functions the State has a special interest. The Constitution itself points out the remedy in such case.
But. it may be said that a community may become incapable of self-government, and in one of the cases this language is used:
“The effect upon the whole State of abrogating local government in a single city or township, and leaving everything to disorder and to the unrestrained passions of bad men, would inevitably be pernicious, beyond estimate.” Youngblood v. Sexton, 32 Mich. 417.
Happily, such a contingency is a very remote one. In Attorney General v. Detroit Common Council, 58 Mich. 213, 226, Mr. Justice Morse says:
“The nearer the officers are to the people over whom they have control, the more easily and readily are reached the evils that result from political corruption, and the more speedy and certain the cure. The form of our State government presupposes that the people of each locality, each municipal district or political unit, are intelligent and virtuous enough to be fully capable of self-government.”
Conceding that there exists, by implication, the power to provide for such a contingency, it is but an emergency power, the exercise of which is sanctioned only by the emergency, and must then be provisional only. It cer*149i a inly was not intended that such power could be invoked to supplant our local governmental system, or that, with the help of a mere fiction, there could be ingrafted upon that system, as a permanent structural part thereof, a feature so utterly repugnant to the whole theory of local self-government.
I regard the doctrine of the Mahaney case as utterly inconsistent with the principles underlying the subsequent decisions of this Court, a few only of which have been referred to, and am of opinion that the case should not be regarded as authority upon the question raised here.